Citation Nr: 0018100	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease including hypertension.

2.  Propriety of the reduction in the evaluation from 60 
percent to 30 percent disabling residuals of a left 
nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO denied entitlement to service 
connection for hypertension, and a psychiatric disorder as 
secondary to service-connected residuals of a left 
nephrectomy.  The RO also reduced the evaluation for 
residuals of a left nephrectomy from 60 percent to 30 percent 
disabling, and denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU.  

In December 1995 the veteran filed a notice of disagreement 
with the August 1995 determinations of the RO with the 
exception of the denial of service connection for a 
psychiatric disability as secondary to service-connected 
residuals of a left nephrectomy.  However, the RO's January 
1996 statement of the case was limited to the issues of the 
denial of service connection for hypertension as secondary to 
the service-connected residuals of a left nephrectomy, and a 
TDIU.  The January 1996 "substantive appeal" shows the 
veteran only addressed the reduction in the disability 
evaluation for his residuals of a left nephrectomy.  He never 
filed a substantive appeal as to the denials of service 
connection for hypertension and a TDIU.

Additional adjudicative actions were subsequently undertaken 
by the RO.

In March 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO to address due process concerns.

The case has been returned to the Board for further appellate 
review.


The RO has certified for appellate review the issue of 
entitlement to an increased evaluation for residuals of a 
left nephrectomy.  As the reasons therefor will become 
apparent below, the Board has construed the issues for 
appellate review as specified on the title page.  The 
representatives at the RO and at the Board have included the 
issue of entitlement to a TDIU in their statements on the 
veteran's behalf on appeal; however, as reported below, the 
veteran indicated that he was no longer pursuing this claim.  

It appears that the representatives may be attempting to 
reopen the claim of entitlement to a TDIU.  Since this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1999, because timely substantive appeals had not 
been submitted by the veteran, the Board directed the RO to 
contact the veteran and ascertain whether he wished to pursue 
the issues of service connection for cardiovascular disease 
including hypertension and a TDIU.  In June 1999 
correspondence to the veteran, the RO requested the veteran 
to clarify whether he wished to pursue these claims.  



In September 1999 the representative advised the RO that the 
veteran wished to continue his claim of entitlement to 
service connection for cardiovascular disease including 
hypertension.  There was no reference to the claim for a TDIU 
which is no longer considered as an issue on appeal and was 
further addressed earlier.
The February 2000 supplemental statement of the case did not 
address the issue of timeliness of an appeal of the denial of 
service connection for cardiovascular disease including 
hypertension, but merely addressed a merits denial of service 
connection therefor as well as the denial of a TDIU.

In March 1999 the Board also directed the RO to issue the 
veteran a statement of the case as to the propriety of the 
reduction in the evaluation for residuals of a left 
nephrectomy from 60 percent to 30 percent disabling.  In 
August 1999 the RO issued a statement of the case addressing 
the issue of entitlement to an increased evaluation for 
residuals of a left nephrectomy.

In March 1999, the Board directed the RO to clarify the 
veteran's wishes with respect to an additional hearing.  The 
statements on file show that the veteran no longer desires an 
additional hearing.

Accordingly, there remain the procedural matters of issuance 
of a statement of the case addressing timeliness of filing a 
substantive appeal of the denial of service connection for 
cardiovascular disease including hypertension, and the 
propriety of the reduction in the evaluation of residuals of 
a left nephrectomy from 60 percent to 30 percent disabling, 
before the Board can proceed any further with the veteran's 
appeal.

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case as to timeliness of the filing 
of a substantive appeal as to the August 
1995 denial of service connection for 
cardiovascular disease including 
hypertension, and the propriety of the 
reduction in the disability evaluation 
for residuals of a left nephrectomy from 
60 percent to 30 percent disabling.  The 
proper period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to afford the veteran due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


